



Exhibit 10.2
ATLANTIC CAPITAL BANCSHARES, INC.
2017 CHANGE IN CONTROL PLAN
EFFECTIVE OCTOBER 19, 2017


SECTION 1.

PURPOSE
The purpose of this Plan is to provide an appropriate measure of protection and
security for a Participant in the event that a Change in Control is determined
to be in the best interests of the Corporation's shareholders. The Plan is also
intended to further the best interests of the Corporation and its shareholders
by protecting against the loss or distraction of selected senior officers in the
event of a Change in Control.
SECTION 2.    

ADMINISTRATON
This Plan shall be administered by the Compensation Committee, which shall have
the power and discretion to interpret this Plan and to take such other action in
the operation and administration of this Plan as the Compensation Committee
deems necessary or appropriate under the circumstances. The Board of Directors
shall have the authority to assume administration of the Plan at any time, in
whole or in part, and, in such event, references to the “Compensation Committee”
shall include the Board of Directors. The Compensation Committee may in its
discretion delegate to the Chief Executive Officer or other officers ministerial
or other administrative authority under the Plan, subject to the requirements of
Applicable Law and any terms and conditions established by the Compensation
Committee.
SECTION 3.    

PARTICIPATION
3.1.     Senior Officers. The Compensation Committee shall select the
individuals who shall (subject to Section 3.2) participate in this Plan, but the
Compensation Committee shall only select individuals who at the time of their
selection are senior officers of the Corporation or the Bank (as determined by
the Compensation Committee). For the avoidance of doubt, those individuals who
have been previously designated by the Compensation Committee prior to the
Effective Date of this Plan to participate in the Corporation’s Prior Change in
Control Plan shall continue to be covered by such Prior Change in Control Plan
and their rights under such plan shall not be impacted by the adoption of this
Plan unless otherwise determined by the Compensation Committee in accordance
with the terms of the Prior Change in Control Plan and agreed to by the
individual.
3.2.     Termination of Participation. An individual's status as a Participant
will (subject to Section 5.5) terminate only upon his or her Separation from
Service outside the Protection Period even if his or her status as a senior
officer of the Corporation or the Bank ends before the date he or she has a
Separation from Service.





--------------------------------------------------------------------------------





SECTION 4.    

DEFINITIONS
In addition to other terms defined herein, the following terms shall have the
meanings given:
Affiliate: Means any majority-owned subsidiary or other entity controlled by,
controlling or under common control with the Corporation.
Applicable Law: Means any applicable laws, rules or regulations, including the
listing or other rules of any applicable stock exchange.
Bank: Means Atlantic Capital Bank and any successor to Atlantic Capital Bank.
Base Salary: Means a Participant's base salary as of the date of the
Participant’s Separation from Service.
Beneficiary: Means the person so designated by the Participant on the form
provided by the Corporation for this purpose or, if no designation is made or no
one so designated survives the Participant, his or her estate.
Board of Directors: Means the Board of Directors of the Corporation (or, where
applicable, the Board of Directors of the Bank).
Cash Severance Package: Means:
(a)    an amount equal to 1.5 times the sum of (1) the Participant's Base Salary
and (2) his or her annual cash incentive target bonus in effect for the calendar
year in which he or she has a Separation from Service; plus
(b)    an amount equal to the Participant's Base Salary times his or her highest
annual cash incentive target bonus percentage in effect for the calendar year in
which the Participant has a Separation from Service, prorated based on the
number of days in such calendar year before the date of his or her Separation
from Service.
Cause: Means any of the following:
(a)    the Participant has a Forfeiture Event which harms the Corporation or the
Bank in any material respect or has violated in any material respect any
restrictive covenants applicable to the Participant in connection with any other
matter related to the Corporation or the Bank; or
(b)    the Participant has violated in any willful and material respect the code
of ethics and business conduct for officers and employees of the Corporation or
the Bank, whichever is applicable, and such code after a Change in Control is
consistent in all material respects with the code of ethics and business conduct
for the officers and employees of the Corporation or the Bank, whichever is
applicable, as in effect immediately before the Change in Control; or
(c)    the Participant has refused to follow in any material respect any
reasonable and proper and lawful directive from the Board of Directors of the
Corporation or the Bank, whichever is applicable, the CEO or the individual to
whom the Participant directly reports; or


2



--------------------------------------------------------------------------------





(d)    the Participant has been convicted of a felony, which conviction standing
alone is reasonably likely to have a material and adverse effect on the business
or reputation of the Corporation or the Bank; provided, however, no Separation
from Service for a Participant shall be for "Cause" unless (i) there shall have
been delivered by the Corporation to the Participant a written notice which sets
forth the basis for such alleged "Cause" in reasonable detail, (ii) the
Participant after the delivery of such notice shall have had thirty (30)
business days from the date of delivery of such notice to address and cure any
act or omission which is set forth in such notice as the basis for such alleged
"Cause" and (iii) the Participant fails to cure such act or omission before the
end of such thirty (30)-business day period. Without in any way limiting the
effect of the foregoing, for purposes of the Plan, a Participant’s employment
shall also be deemed to have been terminated for Cause if, after the
Participant’s employment has terminated, facts and circumstances are discovered
that would have justified, in the opinion of the Compensation Committee, a
termination for Cause.
CEO: Means the individual who is the Chief Executive Officer of the Corporation.
Change in Control: Means any one of the following:
(a)    a change in any one-year period in the members of the Corporation's Board
of Directors or the Bank's Board of Directors such that the members of the
Corporation's Board of Directors or the Bank's Board of Directors, whichever is
applicable, at the beginning of such one year period no longer constitute a
majority of the members of the applicable board at the end of such period unless
the nomination for election for each new member of the applicable board was
approved by at least two thirds (2/3s) of the individuals who were the members
of the applicable board at the beginning of such one year period; or
(b)    any "person" (as that term is used in Section 13(d)(3) or Section
14(d)(2) the Securities Exchange Act of 1934, as amended) in one transaction or
in a series of related transactions becomes the beneficial owner (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of 40% or more
the voting power of the Corporation's common stock or the Bank's common stock
other than (i) an acquisition directly by or from the Corporation or the Bank,
(ii) an initial public offering of the Corporation's common stock or the Bank's
common stock, (iii) an acquisition by an employee benefit plan sponsored by the
Corporation or the Bank or (iv) any transaction described in subsection (c)(i)
through (c)(iii) of this definition of a Change in Control; or
(c)    the consummation of a merger or other corporate transaction involving the
Corporation or the Bank unless (i) immediately after such consummation at least
50% of the voting power of the stock of the surviving corporation is held by the
persons who were the Corporation's shareholders or the Bank's shareholders,
whichever is applicable, immediately before such consummation in substantially
the same proportion that they held the voting power of the stock of the
Corporation or the Bank, whichever is applicable, immediately before such
consummation, (ii) no person holds more than 20% of the voting power of the
surviving corporation's stock (other than a person who immediately before such
consummation held more than 20% of the voting power of the Corporation's stock
or the Bank's stock, whichever is applicable) and (iii) at least 50% of the
directors of the surviving corporation were members of the Corporation's Board
of Directors or the Bank's Board of Directors, whichever is applicable,
immediately before such consummation; or
(d)    the consummation of the sale of substantially all of the assets of the
Corporation or the Bank or a liquidation of the Corporation or the Bank.
COBRA Severance Package: Means the reimbursement by the Corporation of the COBRA
coverage premiums, if any, paid by the Participant for his or her self-only
COBRA coverage each month, which reimbursement shall be made until the first to
expire of (i) the 18-month period which starts on the date of


3



--------------------------------------------------------------------------------





the Participant's Separation from Service or (ii) the date the Participant is
first eligible to receive at least self-only healthcare coverage from a new
employer.
Code: Means the Internal Revenue Code of 1986, as amended.
Compensation Committee: Means the Compensation Committee of the Corporation's
Board of Directors or any successor to such committee. It is intended that
Compensation Committee members shall be independent under applicable standards
to the extent required by Applicable Law.
Corporation: Means Atlantic Capital Bancshares, Inc. and any successor to such
corporation or, if there is a Change in Control of Atlantic Capital Bancshares,
Inc. or any successor to such corporation as a result of the consummation of a
merger or other corporate transaction, the corporation which survives such
merger or other corporate transaction. The term “Corporation” may also include
the Bank and any other Affiliate, if and to the extent determined by the
Compensation Committee.
Forfeiture Event: Means an event described in Exhibit B as a Forfeiture Event.
Golden Parachute Tax: Means the 20% additional tax under Code Section 280G and
Code Section 4999 on the payments made to an individual on account of a change
in control.
Good Reason: Means any of the following without the Participant’s consent:
(a)    any material diminution in the Participant's position, duties or
responsibilities, including any diminution in the reporting relationship with
respect to who the Participant directly reports to (unless the change is from
reporting directly to the CEO to reporting directly to the next most senior
executive officer of the Corporation and such officer reports directly to the
CEO) or with respect to the officers or offices or business functions which
report directly to the Participant; or
(b)    any material reduction in the Participant's base salary or annual cash
incentive bonus opportunity other than as part of a pro-rata reduction effected
for the CEO and all other senior officers of the Corporation; or
(c)    any change in the Participant's primary work site if that site is outside
a 25-mile radius from his or her primary work site on the date of the Change in
Control unless his or her new primary work site is closer to his or her primary
residence; or
(d)    the successor to the Corporation or the Bank fails to adopt this Plan in
the transaction documents related to a merger or other corporate transaction
which constitutes a Change in Control; provided, however,
no Separation from Service shall be for "Good Reason" unless (i) there shall
have been delivered by the Participant to the Corporation, within sixty (60)
business days of the date the Participant has knowledge of the initial existence
of any such event (or the date on which the Participant reasonably would be
expected to have knowledge of the initial existence of any such event), a
written notice which sets forth the basis for such alleged "Good Reason" in
reasonable detail, (ii) the Corporation after the delivery of such notice shall
have had thirty (30) business days to address and cure any act or omission set
forth in such notice as the basis for such alleged "Good Reason" and (iii) the
Corporation fails to cure such act or omission before the end of such thirty
(30)-business day period.


4



--------------------------------------------------------------------------------





Participant: Means a senior officer of the Corporation or the Bank who is
selected by the Compensation Committee to participate in the Plan.
Plan: Means this Atlantic Capital Bancshares, Inc. 2017 Change in Control Plan
(Effective October 19, 2017), as amended from time to time in accordance with
Section 6.
Prior Change in Control Plan: Means the Atlantic Capital Bancshares, Inc. Change
in Control Plan approved by the Board on July 17, 2014.
Protection Period: Means the period which begins on the date which is 90 days
before and ends on the date which 540 days after a Change in Control.
Release: Means a general release which is substantially the same in all material
respects as the form of the release attached as Exhibit A to this Plan except
that the time period to consider whether to sign the Release may be reduced to
the extent consistent with the applicable requirements, if any, of the Older
Workers Benefit Protection Act.
Separation from Service: Means a termination of employment which constitutes a
permissible payment event under Code Section 409A.
Stock Plan: Means, collectively, the Corporation’s 2015 Stock Incentive Plan,
the Corporation’s 2006 Stock Incentive Plan and any other stock incentive plan
maintained by the Corporation, in each case as amended and/or restated.
SECTION 5.    

PAYMENT OF SEVERANCE PACKAGE
5.1.     Cash Severance.
(a)    Separation from Service. If during the Protection Period a Participant
has a Separation from Service by reason of a termination of his or her
employment by the Corporation or the Bank without Cause or a resignation of
employment by the Participant for Good Reason, the Corporation shall (subject to
Section 5.4 and Section 5.5) pay the Cash Severance Package in accordance with
this Section 5.1, less applicable withholdings.
(b)    Timing. The payments described in Section 5.1(a) shall (subject to
Section 5.4 and Section 5.5) be made by the Corporation in equal or
substantially equal installments on each regular pay day for the Corporation's
officers in the 12-month period which starts as of the date the Participant has
a Separation from Service.
(c)    Beneficiary. If the Participant dies before the Cash Severance Package
has been paid in full, any unpaid part of the Cash Severance Package will
continue to be paid to his or her Beneficiary at the same time and in the same
amounts as the payments would have been made to the Participant.
5.2.     COBRA Severance Package.
(a)    Reimbursement. If during the Protection Period a Participant has a
Separation from Service by reason of a termination of his or her employment by
the Corporation or the Bank without Cause or a resignation of employment by the
Participant for Good Reason, the Corporation shall (subject to Section 5.4


5



--------------------------------------------------------------------------------





and Section 5.5) make the reimbursements called for under the COBRA Severance
Package in accordance with the Corporation's standard expense reimbursement
policy for executives; provided, however, for purposes of complying with Code
Section 409A, (1) a claim for reimbursement shall be paid by the Corporation
within thirty (30) days following the date that the Corporation receives the
properly completed claim for reimbursement if, and only if, the Corporation
receives such claim before December 1 of the calendar year immediately following
the calendar year in which the COBRA premium is paid by the Participant, (2) in
no event will the reimbursement for the COBRA premiums for one calendar affect
the reimbursement of COBRA premiums for any other calendar year and (3) in no
event will a Participant's right to reimbursement be subject to liquidation or
exchange for another benefit.
(b)    Death. The reimbursements called for in this Section 5.2 will stop with
the reimbursement of the last COBRA premium paid by the Participant before his
or her death.
5.3.     Outstanding Equity Grants and LTIP Awards.
(a)    Separation from Service. Subject to the terms of the applicable Stock
Plan, if during the Protection Period a Participant has a Separation from
Service by reason of a termination of his or her employment by the Corporation
or the Bank without Cause or a resignation of employment by the Participant for
Good Reason, then (1) the Participant's right to exercise any and all then
outstanding stock option, warrant, restricted stock and other equity grants made
to the Participant by the Corporation and the Bank shall (subject to Section 5.4
and Section 5.5) vest 100% at his or her Separation from Service and (2) the
Participant's right to receive any then outstanding long term incentive plan
awards shall (subject to Section 5.4 and Section 5.5) vest 100% and shall be
paid at "target" in cash or shares of the Company’s common stock (as determined
in the Board’s or the Compensation Committee’s discretion) when, and if,
permissible under Section 5.4.
(b)    Death. If a Participant dies on or after his or her Separation from
Service while any stock option, restricted stock and other equity grants
described in Section 5.3(a) are outstanding, the Participant's vested interest
in such grants shall pass to such person or persons as provided in the
respective grants. If a Participant dies on or after his or her Separation from
Service and before his or her long term incentive plan awards have been paid
pursuant to Section 5.3, any payment then due pursuant to Section 5.3 shall be
made to his or her Beneficiary.
5.4.     Release.
(a)    Delivery. The Corporation shall have the right to require a Participant
to timely sign a Release as a condition to the receipt of any payments or
benefits under this Plan.
(b)    Deadlines. The Release shall set forth the number of days which the
Participant shall have to consider whether to sign and return the Release and
the number of days which the Participant shall have to revoke a Release which he
or she has signed. If the Participant fails to sign and return the Release to
the Corporation before the end of the period he or she has to consider signing
the Release or if the Participant revokes the Release before the end of period
he or she has to revoke the Release, the Participant shall forfeit any right to
any payments or benefits under this Plan.
(c)    Payments and Benefits. Provided that the Release shall have become
irrevocable, and unless otherwise provided under the Plan, the payments and
benefits called for under this Plan shall be paid or made available no later
than the end of the sixty two (62) day period which starts of the date of the
Participant's Separation from Service and, to the extent permissible under Code
Section 409A, may be paid or made available before the end of such period. When
payments are first to be made under this Section 5.4(c) or benefits are first to
be made available under this Section 5.4(c), any payments or benefits which had
been


6



--------------------------------------------------------------------------------





withheld pending the Release becoming irrevocable shall be included as part of
the first payment or shall be made available when benefits are first made
available.
5.5.     Forfeiture Event. If a Participant has a Forfeiture Event, the
Participant's participation in this Plan will immediately terminate as of the
date of such Forfeiture Event, and he or she as of the date of such Forfeiture
Event will forfeit any right to any further payments or benefits under this
Plan. All payments made and benefits provided under this Plan shall be made or
provided subject to the condition that there has been no such Forfeiture Event,
a Participant by accepting any payments or benefits under this Plan shall be
deemed to represent to the Corporation that there has been no such Forfeiture
Event and the Corporation shall have the right to recoup any payments and
benefits provided under this Plan after the date of such a Forfeiture Event.
Further, the Corporation shall have the right to suspend payment of benefits
under the Plan in the event that the Corporation believes that a Forfeiture
Event has or may have occurred.
5.6.     Golden Parachute Tax. If the Corporation's accounting firm determines
that the Cash Severance Package, the COBRA Severance Package, the benefits under
Section 5.3 and any other payments or benefits payable to a Participant upon a
Change in Control will if paid in full trigger the Golden Parachute Tax, the
Compensation Committee will reduce the Cash Severance Package, the COBRA
Severance Package, the benefits under Section 5.3, other payments or benefits
payable to the Participant, or some combination of the foregoing, to the extent
required to eliminate the tax or, if the Participant would after paying the
Golden Parachute Tax be financially better off being paid the full Cash
Severance Package, the full COBRA Severance Package, the full benefits under
Section 5.3 and other payments or benefits payable to the Participant, all of
the foregoing will be paid in full.
SECTION 6.    

AMENDMENT OR TERMINATION
The Plan may be amended or terminated in any respect by action of the Board or
the Compensation Committee; provided that, (i) in connection with or in
anticipation of a Change in Control (as determined by the Board of Directors or
the Committee prior to a Change in Control), the Plan may not be amended or
terminated in any manner that would materially adversely affect the outstanding
rights of a Participant without his or her consent, and (ii) following a Change
in Control, the Plan shall continue in full force and effect and shall not
terminate, expire or be materially amended in a manner that would materially
adversely affect the outstanding rights of Participants until after all
Participants who become entitled to any payments hereunder shall have received
such payments in full pursuant to Section 5, unless such Participant consents to
such termination, expiration or amendment.
SECTION 7.    

MISCELLANEOUS
7.1.     Effective Date. The effective date of this Plan shall be October 19,
2017.
7.2.     Disputes. Any legal action based on, arising out of, or relating to
this Plan shall be brought exclusively in the federal or state courts in or for
Fulton County, Georgia. The Corporation and the Bank each consent, and waive any
objections, to personal jurisdiction and venue in these courts, and each
Participant by virtue of his or her participation in this Plan shall be deemed
to consent, and waive any objections, to personal jurisdiction and venue in
these courts. If the Participant is the prevailing party in any such action, the
Participant shall be entitled to recover from the Corporation or from the Bank
his or her reasonable attorneys' fees and all other reasonable costs and
expenses incurred by the Participant in connection with


7



--------------------------------------------------------------------------------





such action, and in the event the Corporation or the Bank is the prevailing
party in any such action, the Corporation and/or the Bank should be entitled to
recover from the Participant its or their reasonable attorneys’ fees and all
other reasonable costs and expenses incurred by the Corporation and/or the Bank,
as applicable, in connection with such action.
7.3.     No Assignment. Neither a Participant nor a Beneficiary shall have the
right to assign or otherwise transfer to any person any rights whatsoever which
he or she might have under this Plan.
7.4.     Governing Law. This Plan, including the exhibits hereto, shall be
construed in accordance with and be governed by the laws of the State of Georgia
without respect to any conflict of law rules which would require the application
of the laws of another state or jurisdiction.
7.5.     Headings. The headings for the provisions of this Plan are set forth
for convenience of reference and shall not be used to affect in any way the
meaning or interpretation of any provision of this Plan.
7.6.     General; Unsecured Creditor Status; No Fiduciary. The status of a
Participant's claim against the Corporation for a benefit under this Plan shall
be the same as the status of a claim by a general and unsecured creditor of the
Corporation, and any benefits payable under this Plan shall be paid solely from
the Corporation's general assets. Nothing in the Plan shall create any fiduciary
relationship between the Corporation and its Affiliates, officers and agents and
any Participant or other person.
7.7.     Tax Withholding; No Interest. The Corporation shall have the right to
make such tax withholding from the benefits paid under this Plan as required
under Applicable Law. No interest shall be payable on amounts due under the
Plan.
7.8.     Not Subject to ERISA. The Plan does not require an ongoing
administrative scheme and, therefore, is intended to be a payroll practice which
is not subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). However, if it is determined that the Plan is subject to
ERISA, (i) it shall be considered to be an unfunded plan maintained by the
Corporation primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees (a “top-hat plan”),
and (ii) it shall be administered in a manner which complies with the provisions
of ERISA that are applicable to top-hat plans.
7.9.     Compliance with Applicable Law: The Corporation may impose such
restrictions on any benefits provided under the Plan as may be required under
Applicable Law or as the Compensation Committee may deem advisable.
Notwithstanding any other Plan provision to the contrary, the Corporation shall
not be obligated to make any distribution of benefits or take any other action
unless such distribution or action is in compliance with Applicable Law.
7.10.     Compliance with Recoupment, Ownership and Other Policies or
Agreements: Notwithstanding anything in the Plan to the contrary, and without
limiting in any way the effect of Section 5.5 herein, the Compensation Committee
may, at any time, in its discretion provide that benefits payable under the Plan
shall be forfeited and/or recouped if the Participant, during employment or
service or following termination of employment or service for any reason,
engages in certain specified conduct, including but not limited to violation of
policies of the Corporation or an Affiliate, breach of non-solicitation,
noncompetition, confidentiality or other restrictive covenants, or other conduct
by the Participant that is determined by the Compensation Committee to be
detrimental to the business or reputation of the Corporation or any Affiliate.
In addition, without limiting the effect of the foregoing, as a condition to
participation in the Plan and receipt or retention of any benefit under the
Plan, the Compensation Committee may, at any


8



--------------------------------------------------------------------------------





time, require that a Participant agree to abide by any equity retention policy,
stock ownership guidelines, compensation recovery policy and/or other policies
adopted by the Corporation or an Affiliate, each as in effect from time to time
and to the extent applicable to the Participant. Further, each Participant shall
be subject to such compensation recovery, recoupment, forfeiture or other
similar provisions as may apply under Applicable Law.
7.11.     Code Section 409A. Notwithstanding any other provision in the Plan to
the contrary, if and to the extent that Code Section 409A is deemed to apply to
the Plan or any award granted under the Plan, it is the general intention of the
Corporation that the Plan shall, to the extent practicable, be construed in
accordance therewith. Deferrals pursuant to an award otherwise exempt from Code
Section 409A in a manner that would cause Code Section 409A to apply shall not
be permitted unless such deferrals are permitted by the Compensation Committee
and structured to be in compliance with or exempt from Code Section 409A.
Without in any way limiting the effect of the foregoing, (i) in the event that
Code Section 409A requires that any special terms, provision or conditions be
included in the Plan, then such terms, provisions and conditions shall, to the
extent practicable, be deemed to be made a part of the Plan, and (ii) terms used
in the Plan shall be construed in accordance with Code Section 409A if and to
the extent required. Further, in the event that the Plan shall be deemed not to
comply with Code Section 409A, then neither the Corporation, the Bank, the
Board, the Compensation Committee nor its or their designees or agents shall be
liable to any participant or other persons for actions, decisions or
determinations made in good faith. Notwithstanding any provision to the contrary
in the Plan, if a Participant is deemed on the date of his or her “separation
from service” (within the meaning of Treas. Reg. Section 1.409A-1(h)) to be a
“specified employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)),
then with regard to any payment that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), the portion, if any, of such payment so required to be
delayed shall not be made prior to the earlier of (i) the expiration of the six
(6)-month period measured from the date of his or her “separation from service,”
or (ii) the date of his or her death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments delayed pursuant to this Section shall be paid
to the Participant (within 30 days of the expiration of the Delay Period) in a
lump sum, and any remaining payments shall be made as provided in the Plan and
in a manner in accordance with Code Section 409A. Whenever payments under the
Plan are to be made in installments, each such installment shall be deemed to be
a separate payment for purposes of Code Section 409A.
7.12.     Legality, Severability, and Modification. The Corporation, the Bank
and the Participant covenant and agree that the provisions contained herein
(expressly including Exhibit B) are reasonable and are not known or believed to
be in violation of any federal, state, or local law, rule or regulation. It is
the reasonable intent and expectation of the Corporation, the Bank and the
Participant that the covenants shall be enforced in accordance with their terms.
However, in the event a court of competent jurisdiction finds any provision
herein (or subpart thereof) (expressly including those contained in Exhibit B)
to be void or unenforceable, the Corporation, the Bank and the Participant agree
that the court shall modify the provision(s) (or subpart(s) thereof) to make the
provision(s) (or subpart(s) thereof) and this Plan valid and enforceable to the
fullest extent permitted by Applicable Law. Any illegal or unenforceable
provision (or subpart thereof), or any modification by any court, shall not
affect the remainder of this Plan, which shall continue at all times to be valid
and enforceable in accordance with its terms.
7.13.     Entire Agreement. The Plan and the exhibits thereto constitute the
entire understanding between the parties regarding the subject matters addressed
herein and supersede any prior oral or written agreements, promises,
representations, warranties or inducements between or by the parties with regard
thereto.


9



--------------------------------------------------------------------------------





7.14.     Acknowledgement. A Participant’s participation in the Plan and receipt
of any benefits by the Participant or anyone claiming through him is, unless the
Compensation Committee determines otherwise, subject to the Participant’s timely
execution and return of an “Acknowledgment of Plan Terms and Participation”
substantially similar to the form of Acknowledgment attached hereto as Exhibit
C.
ATLANTIC CAPITAL BANCSHARES, INC.
BY: /s/ Douglas L. Williams
Douglas L. Williams
TITLE: Chief Executive Officer
DATE: October 19, 2017




10



--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE
I, ________________________, as an express condition of receiving the Cash
Severance Package and other valuable benefits under the 2017 Change in Control
Plan (Effective October 19, 2017) (the “CIC Plan”) of Atlantic Capital
Bancshares, Inc. (the “Corporation”), hereby freely and voluntarily enter into
this General Release. Unless otherwise indicated below, all capitalized terms in
this General Release shall have the meanings set forth in the CIC Plan.
1.I understand that any payments or benefits paid or granted to me under the CIC
Plan, including the Cash Severance Package, constitute consideration for signing
and not revoking this General Release and are not salary, wages, benefits, or
other consideration to which I was otherwise entitled. I understand and agree
that I will not receive any of these payments or benefits, including the Cash
Severance Package, unless I sign this General Release and do not revoke it
within the time periods stated below.
2.    I knowingly and voluntarily, on behalf of myself and my spouse, heirs,
executors, administrators, and assigns (collectively with me, the “Releasors”),
release and forever discharge the Corporation, all of its subsidiaries and
affiliates, including but not limited to Atlantic Capital Bank (the “Bank”), and
all of their respective current and former officers, directors, members,
employees, insurers, representatives, agents, and assigns (collectively with the
Corporation and the Bank, the “Released Parties”) from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any kind or nature whatsoever, whether in law and in equity, whether KNOWN OR
UNKNOWN, suspected or unsuspected, from the beginning of time through the
effective date of this General Release, which I or any of the other Releasors
have or may have against the Corporation or the Bank or any of the other
Released Parties, including arising out of, based on, or in connection with my
employment with the Corporation or the Bank or the termination of such
employment, including any allegation, claim or violation arising under: Title
VII of the Civil Rights Act of 1964, as amended (“Title VII”); the Civil Rights
Act of 1991, as amended (the “1991 Act”); the Age Discrimination in Employment
Act of 1967, as amended (including the Older Workers Benefit Protection Act)
(the “ADEA”); the Equal Pay Act of 1963, as amended (the “EPA”); the Americans
with Disabilities Act of 1990, as amended (the “ADA”); the Family and Medical
Leave Act of 1993 (the “FMLA”); the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Corporation or the
Bank, or any claim for wrongful discharge, breach of contract, infliction of
emotional distress, defamation; or any claim for costs, fees, or other expenses,
including attorneys’ fees incurred in these matters (collectively the “Claims”
and individually a “Claim”).
3.    I represent and warrant that I have not sold, assigned, or otherwise
transferred any of the Claims to any other person or entity.
4.    I understand and acknowledge that this General Release does not waive or
release any rights or claims that I may have under the ADEA that arise after the
date I sign this General Release.
5.    I further understand and acknowledge that I am not waiving any right that
cannot be waived under applicable law, including the right to file a charge,
complaint, or claim with, or to participate in any investigation or proceeding
by, any governmental agency, including the Equal Employment Opportunity


1 of 3



--------------------------------------------------------------------------------





Commission; provided, however, that, except as provided in the following
sentence or as otherwise required by applicable law, I disclaim any right to
share or participate in any monetary award or other individual relief resulting
from any such charge, complaint, claim, investigation, or proceeding.
Notwithstanding the foregoing, (i) nothing in the CIC Plan or this General
Release prohibits me from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law and regulation, (ii) I do not
need the prior authorization of the Bank to make any such reports or
disclosures, and I am not required to notify the Bank that I have made such
reports or disclosures; and (iii) the CIC Plan and this General Release do not
limit my right to seek and obtain an award for providing information relating to
a possible securities law violation to the Securities and Exchange Commission.
Further, notwithstanding the foregoing, I will not be held criminally or civilly
liable under any federal, state or local trade secret law for the disclosure of
a trade secret that (i) is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and (B)
solely for the purpose of reporting or investigating a suspected violation or
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, an individual
suing an employer for retaliation based on the reporting of a suspected
violation of law may disclose a trade secret to his or her attorney and use the
trade section information in the court proceeding, so long as any document
containing the trade secret is filed under seal and the individual does not
disclose the trade secret except pursuant to court order.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims. I expressly consent that
this General Release shall be given full force and effect according to each and
all of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims. I acknowledge
and agree that this waiver is an essential and material term of this General
Release and that without such waiver the Corporation would not have agreed to
provide the Cash Severance Package or other benefits under the CIC Plan. I
further agree that in the event I bring a Claim against the Corporation or any
of the other Released Parties, or in the event I seek to recover against the
Corporation or any of the other Released Parties for any Claim brought by a
governmental agency on my behalf, this General Release shall serve as a complete
defense to such Claims to the maximum extent permitted by applicable law. I
further represent and warrant that I am not aware of any pending legal action or
administrative proceeding in which any of the Claims have been alleged or
threatened.
7.    I agree that neither this General Release nor the availability of the Cash
Severance Package or other benefits under the CIC Plan shall be deemed or
construed at any time to be an admission by the Corporation or the Bank or any
of the other Released Parties of any unlawful or improper conduct or wrongdoing
of any kind or nature whatsoever.
8.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish or in any way affect any rights
or claims arising out of any breach by the Corporation of the CIC Plan after the
effective date of this General Release.
9.    Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this


2 of 3



--------------------------------------------------------------------------------





General Release shall be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.
10.    This General Release shall be governed by the laws of the State of
Georgia except to the extent that its choice of laws rules would call for the
application of the laws of another state.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT, ACKNOWLEDGE, AND AGREE THAT:
(a)    I HAVE READ IT CAREFULLY;
(b)    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER TITLE VII, THE 1991 ACT, THE
ADEA, THE ADA, AND THE FMLA;
(c)    I HAVE BEEN OR AM HEREBY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING IT AND I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, HAVE
CHOSEN NOT TO DO SO OF MY OWN VOLITION;
(d)    I HAVE BEEN GIVEN AT LEAST 45 DAYS FROM MY RECEIPT OF THIS GENERAL
RELEASE TO CONSIDER IT BUT I AM FREE TO ELECT TO SIGN IT SOONER;
(e)    ANY CHANGES TO THIS GENERAL RELEASE SINCE I INITIALLY RECEIVED IT ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL THEREFORE NOT RESTART THE REQUIRED
45 DAY CONSIDERATION PERIOD;
(f)    I HAVE 7 DAYS AFTER I SIGN THIS GENERAL RELEASE TO REVOKE IT IN WRITING
(HAND DELIVERED, FAXED, OR POSTMARKED TO _________________), AND THIS GENERAL
RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD
HAS EXPIRED WITHOUT ME REVOKING IT;
(g)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY; AND
(h)    THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED, OR MODIFIED EXCEPT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
THE CORPORATION AND ME.
DATE:                    




3 of 3



--------------------------------------------------------------------------------






EXHIBIT B
“FORFEITURE EVENT”
For purposes of this Exhibit B the term “Bank” shall include both the
Corporation and the Bank, and a “Forfeiture Event” shall be any one or more than
one of the following:
Section 1    Confidential Information and Trade Secrets.
(a)    During a Participant’s employment by the Bank, the Bank shall disclose,
or has already disclosed, to a Participant for use in his or her employment, and
a Participant will be provided access to and otherwise will make use of,
acquire, create, or add to certain valuable, unique, proprietary, and secret
information of the Bank (whether tangible or intangible and whether or not
electronically kept or stored), including financial statements, drawings,
designs, manuals, business plans, processes, procedures, formulas, inventions,
pricing policies, customer and prospect lists and contacts, contracts, sources
and identity of vendors and contractors, financial information of customers of
the Bank, and other proprietary documents, materials, or information indigenous
to the Bank, relating to its businesses and activities, or the manner in which
the Bank does business, which is valuable to the Bank in conducting its business
because the information is kept confidential and is not generally known to the
Bank’s competitors or to the general public (“Confidential Information”);
provided, however, Confidential Information shall not include information
generally known or easily obtained from public sources or public records, unless
a Participant causes the Confidential Information to become generally known or
easily obtained from public sources or public records.
(b)    To the extent that the Confidential Information rises to the level of a
trade secret under applicable law, then a Participant shall, during the
Participant’s employment and for so long as the Confidential Information remains
a trade secret under applicable law (or for the maximum period of time otherwise
allowed by applicable law) have a Forfeiture Event if he or she (i) fails to
protect and maintain the confidentiality of such trade secrets or (ii)
discloses, copies, or uses any such trade secrets without the Bank’s prior
written consent, except as necessary in the Participant’s performance of the
Participant’s duties while employed with the Bank.
(c)    To the extent that the Confidential Information does not rise to the
level of a trade secret under applicable law, a Participant shall have a
Forfeiture Event during the Participant’s employment and for a period of one
year following any voluntary or involuntary termination of employment (whether
by the Bank or the Participant), (i) if the Participant fails to protect and
maintain the confidentiality of the Confidential Information or (ii) discloses,
copies, or uses any Confidential Information without the Bank’s prior written
consent, except as necessary in the Participant’s performance of the
Participant’s duties while employed with the Bank.
(d)    Notwithstanding the foregoing, (i) nothing in the Plan prohibits a
Participant from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law and regulation, (ii) a Participant does
not need the prior authorization of the Bank to make any such reports or
disclosures, and a Participant is not required to notify the Bank that he or she
has made such reports or disclosures; and (iii) the Plan does not limit a
Participant’s right to receive an award for providing information relating to a
possible securities law violation to the Securities and Exchange Commission.
Further, notwithstanding the foregoing, a Participant will not be held
criminally or civilly liable under any federal, state or local trade secret law
for the disclosure of a trade secret that (i) is made (A) in confidence


    



--------------------------------------------------------------------------------





to a federal, state or local government official, either directly or indirectly,
or to an attorney, and (B) solely for the purpose of reporting or investigating
a suspected violation or law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade section information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.
Section 2    Return of Property of the Bank. Upon any voluntary or involuntary
termination of a Participant’s employment or at any other time upon request of
the Bank, the Participant shall have a Forfeiture Event if he or she fails to
immediately return to the Bank all property of the Bank (including, without
limitation, all documents, electronic files, records, computer disks or other
tangible or intangible things that may or may not relate to or otherwise
comprise Confidential Information or trade secrets (as defined by applicable
law) that the Participant created, used, possessed or maintained while working
for the Bank from whatever source and whenever created, including all
reproductions or excerpts thereof. This Section 2 does not apply to purely
personal documents of the Participant, but it does apply to business calendars,
Rolodexes, customer lists, contact sheets, computer programs, disks and their
contents and like information that may contain some personal matters of the
Participant.
Section 3    Non-Diversion of Business Opportunity. During a Participant’s
employment with the Bank and consistent with a Participant’s duties and
fiduciary obligations to the Bank, a Participant shall have a Forfeiture Event
if he or she (a) fails to disclose to the Bank any business opportunity that
comes to the Participant’s attention during the Participant’s employment with
the Bank and that relates to the business of the Bank or otherwise arises as a
result of the Participant’s employment with the Bank and/or (b) takes advantage
of or otherwise diverts any such opportunity for the Participant’s own benefit
or that of any other person or entity without prior written consent of the Bank.
Section 4    Non-Solicitation of Customers. A Participant shall have a
Forfeiture Event if, during the Participant’s employment and for a period of
twelve (12) months following any employment termination, the Participant,
directly or indirectly, contacts, solicits, diverts, appropriates, or calls
upon, with the intent of doing business with, the customers or clients of the
Bank with whom the Participant has had material contact during the last year of
the Participant’s employment with the Bank, including prospects of the Bank with
whom the Participant had such contact during such last year of the Participant’s
employment, if the purpose of such activity is either (a) to solicit such
customers or clients or prospective customers or clients for a Competitive
Business (as defined in Section 5 of this Exhibit B), including, without
limitation, any Competitive Business started by the Participant or (b) to
otherwise encourage any such customer or client to discontinue, reduce, or
adversely alter the amount of its business with the Bank.
Section 5    Competitive Business. A “Competitive Business” for purposes of this
Exhibit B is an enterprise that is in the business of offering banking products
and/or services, which services and/or products are similar or substantially
identical to those offered by the Bank during the Participant’s employment with
the Bank.
Section 6    Non-Piracy of Employees. A Participant shall have a Forfeiture
Event if, during the Participant’s employment and for a period of twelve (12)
months following any employment termination, the Participant, directly or
indirectly: (a) solicits, recruits, or hires (or attempts to solicit, recruit,
or hire) or otherwise assists anyone in soliciting, recruiting, or hiring, any
employee or independent contractor (which shall not include non-exclusive
outside vendors) of the Bank who performed work for the Bank within the United
States of America within the last six (6) months of the Participant’s employment
with the Bank or


B-2



--------------------------------------------------------------------------------





who was otherwise engaged by or employed with the Bank at the time of such
termination of employment of the Participant or (b) otherwise encourages,
solicits, or supports any such employees or independent contractors to leave
their employment or engagement with the Bank, in either case until such employee
or contractor has been terminated or separated from the Bank for at least twelve
(12) months.
Section 7     Non-Compete. A Participant shall have a Forfeiture Event if,
during the Participant’s employment and for a period of twelve (12) months
following any employment termination, the Participant, directly or indirectly,
competes with the Bank, as an officer, director, member, principal, partner,
shareholder (other than a shareholder in a company that is publicly traded and
so long as such ownership is less than five percent), owner, manager,
supervisor, administrator, employee, consultant, or independent contractor, by
working in the Territory (as defined in this Section 7) for or as a Competitive
Business in the Territory, in a capacity in which the Participant provides
services that are identical or substantially similar to the services the
Participant provided on behalf of the Bank. The “Territory” shall be defined as
(i) the following counties in the State of Georgia: Barrow; Bartow; Butts;
Carroll; Cherokee; Clayton; Cobb; Coweta; Dawson; DeKalb; Douglas; Fayette;
Forsyth; Fulton; Gwinnett; Haralson; Heard; Henry; Jasper; Lamar; Meriwether;
Newton; Paulding; Pickens; Pike; Rockdale; Spalding; and Walton, as well as (ii)
the area within the city limits of Chattanooga, Tennessee, Knoxville, Tennessee,
and Charlotte, North Carolina, as well as (iii) each county within which any
part of the city limits of Chattanooga, Tennessee, Knoxville, Tennessee, and
Charlotte, North Carolina are located, as well as (iv) the counties (including
those in adjacent states, if any) that are immediately contiguous to the
counties referenced in subpart (iii), as well as (v) any counties of any state
in which the Bank, at the time of termination of Participant’s employment, is
operating or providing services; provided, however, that the Territory described
herein is a good faith estimate of the geographic area that is now applicable or
that may be applicable at the termination of Participant’s employment as the
area in which the Bank does or will do business during the term of Participant’s
employment, and the Bank and Participant agree that this non-compete covenant
shall ultimately be construed to cover only so much of such estimate as relates
to the geographic areas in which the Bank does business within the two-year
period preceding termination of Participant’s employment.
Section 8    Post-Termination Cause Determination. A Participant shall also have
a Forfeiture Event if, following the Participant’s Separation from Service, the
Compensation Committee determines that the Participant, while employed by or in
service to the Bank, engaged in conduct which would constitute a “Cause”
termination under the terms of the Plan without respect to any notice and cure
requirements.






B-3



--------------------------------------------------------------------------------






EXHIBIT C
ACKNOWLEDGMENT OF PLAN TERMS AND PARTICIPATION


I, ______________________, acknowledge that I understand that I have been
selected by the Compensation Committee of the Board of Directors of Atlantic
Capital Bancshares, Inc. (the “Corporation”) to participate in the Atlantic
Capital Bancshares, Inc. 2017 Change in Control Plan (Effective October 19,
2017), including any exhibits to the Plan (specifically including but not
limited to Exhibit B/Forfeiture Events) (collectively, the “Plan”), and I
acknowledge that I have received a copy of the Plan. I further acknowledge and
agree to abide by the terms and conditions of the Plan and understand that my
receipt of benefits, if any, under the Plan is subject to my compliance with the
terms and conditions of the Plan, including but not limited to those contained
in Exhibit B.


Signature: ____________________
Printed Name: _________________
Date: _________________________




    

